UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MICHAEL DORSEY,                               :
                                              :
                       Plaintiff,             :      Civil Action No.:       10-0741 (RMU)
                                              :
                       v.                     :      Re Document Nos.:       5, 6, 7, 10, 12, 18, 19,
                                              :                              24
                                              :
DISTRICT OF COLUMBIA et al.,                  :
                                              :
                       Defendants.            :

                                    MEMORANDUM OPINION

  GRANTING THE DISTRICT OF COLUMBIA’S MOTION TO DISMISS; GRANTING DEFENDANT
    CLAYTOR’S MOTION TO DISMISS; DISMISSING SUA SPONTE THE CLAIMS AGAINST
DEFENDANTS AFFILIATED COMPUTER SERVICE, BABERS, BUTLER, MATTHEWS AND GLASSOR

                                      I. INTRODUCTION

       The pro se plaintiff has brought suit against the District of Columbia (“the District”), the

D.C. Department of Motor Vehicles (“DMV”), various DMV employees and a DMV contractor,

Affiliated Computer Services (“ACS”). He alleges that the defendants have interfered with his

business of “assisting persons and businesses with parking and moving violation matters.” Two

of the defendants – the District and DMV employee Cassandra Claytor – have filed motions to

dismiss. Because the plaintiff lacks standing to bring his claims, the court grants these

defendants’ motions to dismiss and sua sponte dismisses the claims against the remaining

defendants.
                                        II. BACKGROUND

                                      A. Factual Background 1

        The plaintiff is an individual engaged in the business of “assisting persons and

businesses with parking and moving violation matters.” 2 See Compl. at 1. The plaintiff alleges

that the defendants have “devised numerous . . . tactics that interfere with the plaintiff’s efforts to

assist persons and business[es] with parking and traffic ticket problems at the District of

Columbia [DMV].” Id. at 2. Among these “tactics” are the refusal by the DMV clerk to

schedule hearings for the plaintiff, the public’s lack of access to online scheduling for parking

ticket hearings and the refusal by hearing officers to proceed with hearings when the police

officer who issued the ticket fails to appear or when a required affidavit is unattainable. Id. at 2,

7. The plaintiff also states that a District of Columbia law is interfering with his business by

denying enrollees of a DMV program called the “fleet program” the ability to challenge their

parking tickets. 3 Id. at 2. The plaintiff does not indicate that he is a participant in this program.

See generally Compl.


1
       The plaintiff presents a cornucopia of claims, many of which are incoherent and wholly unrelated
       to one another. See generally Compl. Indeed, the complaint itself is riddled with incomplete
       sentences and is largely incomprehensible. Id. Notwithstanding these challenges, the court
       attempts to glean the relevant facts from the complaint and treats all discernable factual
       allegations as true. City of Waukesha v. Envtl. Prot. Agency, 320 F.3d 228, 235 (D.C. Cir. 2003)
       (per curiam) (holding that the merits of a case must be assumed when considering standing);
       Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (noting that a “document filed pro se is to be
       liberally construed and a pro se complaint, however inartfully pleaded, must be held to less
       stringent standards than formal pleadings drafted by lawyers” (internal quotation marks and
       citation omitted)).
2
       The plaintiff provides no information regarding his business or employment duties beyond this
       statement. See generally Compl.
3
       The plaintiff fails to provide any description or further information regarding the “fleet program,”
       beyond professing that it is illegal. See Compl. at 6. Nor does the plaintiff specify the D.C. Code
       provision that he claims states that companies enrolled in the “fleet program” “may not receive
       hearings regarding parking tickets.” See id. at 3.


                                                    2
        Additionally, the plaintiff alleges that DMV officials were “punishing” him by changing

the format of parking tickets. Id. at 8. The old format of parking tickets required police officers

to check the “owner box” on the ticket, which presumably would require that a vehicle’s owner

be held liable for the ticket. Id. DMV officials requested that the D.C. Council modify the

parking tickets so as to not require that the “owner box” be checked. Id. at 8.

        According to the plaintiff, the defendants have “created what came to be known as ‘The

Dorsey Rules,’ a group of discriminatory artifices that target the plaintiff.” Id. at 4. One of these

rules allows the chief hearing examiner to ban the plaintiff from the DMV building for a time

period which she deems appropriate if it is discovered that the plaintiff gave a DMV employee

anything of value. Id. The plaintiff claims that this rule, which is incorporated into the

“Municipal Regulations,” is not enforced against “other representatives.” 4 Id.

        In addition, the plaintiff’s complaint presents the following broad allegations, though

with little if any factual context:

            (1) The DMV management “maintain[s] a gender-based hierarchy. . . that

                 deliberately excludes males.” Id. at 6.

            (2) Defendants David Glasser and Desiree Matthews made a false written claim that

                 the plaintiff sexually harassed Matthews without providing any evidence of

                 sexual harassment. Id.

            (3) D.C. Council members receive preferential treatment at the DMV. Id. at 9-10.

            (4) DMV hearing officers do not receive copies of recent court and Traffic

                 Adjudication Appeals Board decisions that may have an impact on their own


4
        Presumably, the plaintiff’s reference to “other representatives” are individuals who are also in the
        “business [of] assisting persons and businesses with parking and moving violation matters.”
        Compl. at 1.


                                                     3
                decisions, resulting in erroneous hearing officer decisions and, in turn, unlawful

                increased revenues for the DMV. Id. at 8.

           (5) The DMV is issuing illegal, unfair and defective tickets. Id. at 9.

           (6) Defendant ACS 5 failed to maintain tickets properly, resulting in ticket recipients

                receiving ticket reports two years after a ticket had been issued. Id. at 6.

           (7) DMV agents “illegally withheld and [] allowed to be withheld information

                according to the Freedom of Information Act of the District of Columbia,”

                concerning D.C. Council member Michael Brown. Id. at 3.

                                      B. Procedural History

       On May 5, 2010, the plaintiff commenced this action, alleging that the defendants

violated the Fourteenth Amendment when they “persecuted, discriminated against and engaged

[in] personal animus against him.” Compl. at 1, 3. The plaintiff also contends that he was

discriminated against when D.C. Council members “receive[d] unfair and preferential treatment

with parking ticket costs.” Id. at 4. Additionally, the plaintiff makes broad, conclusory

allegations of gender discrimination, slander and violations of the District of Columbia Freedom

of Information Act (“D.C. FOIA”). See Compl. at 3, 6. Although the plaintiff’s complaint does

not specify that he is bringing suit under 42 U.S.C. § 1983, he does indicate on the civil cover

sheet form attached to his complaint that he is filing the suit under “the Fourteenth Amendment

to the U.S. Constitution [and] 42 USC 1983.” See Compl., Civil Cover Sheet at 2. As relief, the

plaintiff seeks an order requiring the Department of Justice to perform “[a] comprehensive

investigation of the operations at the District of Columbia [DMV].” Compl. at 9. He also

requests a court order requiring that DMV officials “cease and desist allowing members of the

5
       Affiliated Computer Services, Inc. owns ACS State and Local Solutions, Inc., an independent
       subsidiary company that provides services to the District of Columbia “in connection with tickets
       issued by the [DMV] for parking violations.” ACS Mot. to Dismiss at 1.
                                                   4
D.C. Council to receive preferential treatment when they receive notices of [an] infraction.” Id.

Finally, the plaintiff requests punitive and compensatory damages in the amount of $500,000. 6

Id. at 9.

        The District and defendant Claytor have filed motions to dismiss the complaint, arguing,

inter alia, that the plaintiff lacks standing to bring this suit.7 See District’s Mot. to Dismiss; Def.

Claytor’s Mot. to Dismiss. 8 With these motions ripe for adjudication, the court turns to the

applicable legal standards and the parties’ arguments.



                                             III. ANALYSIS

                                   A. Legal Standard for Standing

        Article III of the Constitution limits the jurisdiction of federal courts to cases or

controversies. U.S. CONST. art. III, § 2, cl. 1. These prerequisites reflect the “common

understanding of what it takes to make a justiciable case.” Steel Co. v. Citizens for a Better

Env’t, 523 U.S. 83, 102 (1998). Consequently, “a showing of standing ‘is an essential and

unchanging’ predicate to any exercise of [a court’s] jurisdiction.” Fla. Audubon Soc’y v.

Bentsen, 94 F.3d 658, 663 (D.C. Cir. 1996) (quoting Lujan v. Defenders of Wildlife, 504 U.S.

6
        The plaintiff also sought a temporary restraining order (“TRO”) requiring the DMV employees to
        “cease and desist [utilizing] tactics against this plaintiff’s efforts to assist persons and businesses
        with notices of infraction that appear before the agency; and allow participants in the Fleet
        Adjudication Program to adjudicate parking tickets.” Compl. at 9-10. On May 17, 2010, this
        court denied the plaintiff’s motion for a TRO. See generally Mem. Op. (May 17, 2010). The
        plaintiff has since filed multiple motions asking the court to reconsider its ruling. See generally
        Pl.’s Mot. to Recons. TRO; Pl.’s Mot. for Protective Order; Pl.’s Mot. to Expedite. Because the
        court dismisses the plaintiff’s claims for lack of standing, the plaintiff’s motions for
        reconsideration of this court’s May 17, 2010 ruling are denied as moot.
7
        Defendant ACS also filed a motion to dismiss, but did not assert standing grounds. See generally
        ACS Mot. to Dismiss at 1. Because the court sua sponte dismisses any claims against ACS based
        on the plaintiff’s lack of standing, its motion to dismiss is denied as moot.
8
        The motions filed by the District and Claytor are largely identical. Compare Def. D.C.’s Mot. to
        Dismiss and Def. Claytor’s Mot. to Dismiss.
                                                      5
555, 560 (1992)). Put slightly differently, “Article III standing must be resolved as threshold

matter.” Raytheon Co. v. Ashborn Agencies, Ltd., 372 F.3d 451, 453 (D.C. Cir. 2004) (citing

Steel Co., 523 U.S. at 96-102).

       As the party invoking federal jurisdiction, the plaintiff bears the burden of establishing

standing. Lujan, 504 U.S. at 561; Steel Co., 523 U.S. at 104; City of Waukesha v. Envtl. Prot.

Agency, 320 F.3d 228, 233 (D.C. Cir. 2003) (per curiam). The extent of the plaintiff’s burden

varies according to the procedural posture of the case. Sierra Club v. Envtl. Prot. Agency, 292

F.3d 895, 898-99 (D.C. Cir. 2002). At the pleading stage, general factual allegations of injury

resulting from the defendant’s conduct will suffice. Id. On a motion for summary judgment,

however, the “plaintiff can no longer rest on such mere allegations, but must set forth by

affidavit or other evidence specific facts which for purposes of the summary judgment motion

will be taken to be true.” Id. at 899 (internal quotation marks omitted) (citing Lujan, 504 U.S. at

561; FED. R. CIV. P. 56); accord Fla. Audubon, 94 F.3d at 666.

       To demonstrate standing, a plaintiff must satisfy a three-pronged test. Sierra Club, 292

F.3d at 898 (citing Lujan, 504 U.S. at 560). First, the plaintiff must have suffered an injury in

fact, defined as a harm that is concrete and actual or imminent, not conjectural or hypothetical.

Byrd v. Envtl. Prot. Agency, 174 F.3d 239, 243 (D.C. Cir. 1999) (citing Steel Co., 523 U.S. at

103). Second, the injury must be fairly traceable to the governmental conduct alleged. Id.

Finally, it must be likely that the requested relief will redress the alleged injury. Id. This Circuit

has made clear that no standing exists if the plaintiff’s allegations are “purely ‘speculative[,

which is] the ultimate label for injuries too implausible to support standing.’” Tozzi v. Dep’t of

Health & Human Servs., 271 F.3d 301, 307 (D.C. Cir. 2001) (quoting Advanced Mgmt. Tech.,

Inc. v. Fed. Aviation Admin., 211 F.3d 633, 637 (D.C. Cir. 2000)). Nor does standing exist



                                                  6
where the court “would have to accept a number of very speculative inferences and assumptions

in any endeavor to connect [the] alleged injury with [the challenged conduct].” Winpisinger v.

Watson, 628 F.2d 133, 139 (D.C. Cir. 1980).

             B. The Court Dismisses the Plaintiff’s Claims for Lack of Standing

       The District and Claytor argue that the plaintiff lacks standing because he has “made no

showing . . . that he, personally, suffered any threatened or actual injury resulting from the

defendant’s putatively illegal action.” District’s Reply at 2; Def. Claytor’s Reply at 2. The

plaintiff does not address the issue of standing in his oppositions, except to say that he has

standing under Erickson v. Pardus, 551 U.S. 89 (2007). See Pl.’s Opp’n to District’s Mot. to

Dismiss; Pl.’s Opp’n to Def. Claytor’s Mot. to Dismiss.

       The plaintiff is correct insofar as he suggests that under Erickson v. Pardus, courts are

required to liberally interpret a pro se plaintiff’s pleadings and documents. 551 U.S at 94. This

principle does not, however, dispense with the constitutional requirement that the plaintiff have

standing to bring his claims. See Ndaba v. Obama, 697 F. Supp. 2d 75, 78 (D.D.C. 2010)

(dismissing a pro se plaintiff’s action because he failed to show the requisite standing to bring

his claims). Instead, to survive the defendants’ motion to dismiss, the plaintiff must satisfy, inter

alia, the first element of the “irreducible constitutional minimum of standing” by alleging that he

has “suffered an ‘injury in fact’ – an invasion of a legally protected interest which is (a) concrete

and particularized, and (b) actual or imminent, nor conjectural or hypothetical.” Lujan, 504 U.S.

at 560 (citations omitted).

       The bulk of the plaintiff’s claims are based on actions taken by the defendants that

purportedly impede ticket recipients from receiving a fair hearing. See generally Compl.

Nothing in the plaintiff’s submissions suggests, however, that the plaintiff has himself received a



                                                  7
ticket or been denied a hearing. See generally Compl.; Pl.’s Opp’n to District’s Mot. to Dismiss;

Pl.’s Opp’n to Def. Claytor’s Mot. to Dismiss. At most, the plaintiff’s complaint suggests that

his standing is derived from the economic harm that the defendants’ actions have on his business

when his clients’ rights are allegedly violated. See Compl. at 2, 3 (stating that DMV officials

“illegally interfere with the plaintiff’s efforts to assist companies” and that the defendants

“devised numerous unfair and illegal tactics that interfere with the plaintiff’s efforts to assist

persons and businesses with parking and traffic ticket problems” (emphasis added)). An injury

to his business interest derived from the alleged deprivation of a fair hearing for his clients is,

however, by itself insufficient to establish the plaintiff’s standing. See e.g., Rumber, 595 F.3d at

1301 (holding that the proper parties to bring suit opposing condemnation of a strip-mall were

the “property-owning businesses, not their employees or stakeholders” despite the injuries that

the latter might suffer as a result of condemnation); Am. Immigration Lawyers Ass’n v. Reno, 199

F.3d 1352, 1364 (D.C. Cir. 2000) (holding that an immigration lawyer’s organizations had no

standing because they faced no legal sanction from the immigration law that they were

contesting, notwithstanding that the contested law had the effect of impeding the immigrants’

access to attorneys); Goodman v. Fed. Commc’ns Comm’n, 182 F.3d 987, 992 (D.C. Cir. 1999)

(concluding that a receiver lacked standing to bring suit on behalf of the receiver licensees

despite the congruency of their interests). Accordingly, the plaintiff has failed to demonstrate

that he has standing to contest the DMV’s alleged denial of fair hearings to certain ticket




                                                   8
recipients. 9

        The plaintiff also fails to demonstrate any personal harm that he incurred from the

DMV’s alleged “maint[enance of] a gender-based hierarchy . . . that deliberately excludes

males.” Compl. at 6. The plaintiff has not shown that this alleged discrimination has impaired

his business or that he himself has been discriminated against as a DMV employee or a

prospective employee. Rainbow/PUSH Coal. v. Fed. Commc’ns Comm’n, 396 F.3d 1235, 1241

(D.C. Cir. 2005) (noting that “stigmatizing, noneconomic injury caused by racial discrimination

accords a basis for standing only to those persons who are personally denied equal treatment”).

In fact, the plaintiff has not claimed that he has suffered any injury as a result of the alleged

gender discrimination. See generally Compl. Thus, the plaintiff also lacks standing to bring any

employment-based gender discrimination claims under 42 U.S.C. § 1983.

        For these reasons, the court dismisses any of the plaintiff’s claims that relate to a

deprivation of a fair hearing on a violation or parking ticket matter or the alleged “gender-

hierarchy” of DMV officials. Such dismissal is rendered sua sponte as to those defendants who

have not moved to dismiss based on the plaintiff’s lack of standing. Weaver’s Cove Energy, LLC

v. R.I. Dep’t of Envtl. Mgmt., 524 F.3d 1330, 1334 (D.C. Cir. 2008) (dismissing an action sua

sponte for lack of standing).

        The plaintiff’s complaint, read liberally, also suggests a claim of defamation, see Compl.

at 6 (stating that defendants Glasser and Matthews made a false written claim that the plaintiff

9
        Nor does the plaintiff establish that he has third party standing because he fails to show that his
        clients, i.e. ticket recipients, are unable to sue the defendants themselves. Goodman, 182 F.3d at
        992 (holding that “mere congruence of interests” was insufficient to establish third party standing
        because the plaintiff had to also show that there was some hindrance to the third party’s ability to
        protect his or her own interests); see also Reno, 199 F.3d at 1364 (noting that a presumption
        exists “against suits seeking relief for a large and diffuse group of individuals, none of whom are
        parties to the lawsuit”).
                                                     9
sexually harassed Matthews without providing any evidence of sexual harassment), and a claim

under the D.C. FOIA, see id. at 3 (alleging that DMV agents “illegally withheld and [] allowed to

be withheld information [about D.C. Council member Michael Brown] according to the Freedom

of Information Act of the District of Columbia”). The court, however, declines to exercise

supplemental jurisdiction over these remaining claims and dismisses them pursuant to 28 U.S.C

§ 1367(c)(3). See Shekoyan v. Sibley Int’l, 409 F.3d 414, 424 (D.C. Cir. 2005) (stating that “[a]

district court may choose to retain jurisdiction over, or dismiss, pendent state law claims after

federal claims are dismissed” and that “[i]n the usual case in which all federal-law claims are

dismissed before trial, the balance of factors to be considered under the pendent jurisdiction

doctrine--judicial economy, convenience, fairness, and comity--will point toward declining to

exercise jurisdiction over the remaining state-law claims” (internal quotation marks and citations

omitted)).



                                       IV. CONCLUSION

       For the foregoing reasons, the court grants the defendants District of Columbia and

Claytor’s motions to dismiss and dismisses the plaintiff’s complaint as to all remaining

defendants. An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 2nd day of November, 2010.

                                                       RICARDO M. URBINA
                                                      United States District Judge




                                                 10